EXAMINER'S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 9 has been amended as follows: 
In line 9 of claim 9, “The transmission section has a first” has been changed to -- the transmission section has a first --
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach piezoelectric drive device comprising a piezoelectric drive device comprising, inter alia, the transmission section has a first portion and a second portion which are different from each other in position in a radial direction from the output section toward the transmission section, the first portion is coupled to the output section, the second portion is higher in Young's modulus than the first portion, the second portion is higher in mass per unit volume than the first portion, and the vibrating part makes contact with the transmission section at a position overlapping the second portion in a plan view from an axial direction of the rotational axis.
Claims 2-8 and 13 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a piezoelectric drive device comprising, inter alia, the transmission section has a first portion and a second portion which are different in position in an axial direction of the rotational axis from each other, the first portion is coupled to the output section, the second portion is higher in Young's modulus than the first portion, the second portion is higher in mass per unit volume than the first portion, and the vibrating part makes contact with the transmission section at a position overlapping the second portion in a plan view from a radial direction from the output section toward the transmission section.
Claims 10-12 depend directly or indirectly on claim 9 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arakawa et al. (U.S. Pre-Grant Publication No. 20180323729) discloses a piezoelectric driving device that can obtain a larger driving force and relatively rotate two members in stable attitudes, and provide an electronic component conveyance apparatus, a robot, a projector, and a printer including the piezoelectric driving device.
Nakanishi (U.S. Pre-Grant Publication No. 20210067061) discloses a piezoelectric drive device including a vibrating part which has a piezoelectric element, and drives a driven part using the piezoelectric element, and a first plate spring part configured to bias the vibrating part in a first direction from the vibrating part toward the driven part.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

23 October 2021
/EMILY P PHAM/            Primary Examiner, Art Unit 2837